Citation Nr: 0526358	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for lateral collateral ligament injury of the left 
knee.

2.  The propriety of the initial noncompensable rating 
assigned for bursitis/tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for lateral collateral ligament injury of the left knee, and 
bursitis/tendonitis of the right shoulder, and assigned both 
disabilities a noncompensable initial rating.  

The appellant perfected an appeal as to the initial 0 percent 
evaluations assigned for each of the two disabilities when 
the RO granted service connection.  The Board has described 
the issues of the case as the propriety of the initial 
noncompensable rating to reflect that the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward. See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

In July 2004, the veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO.  Later in 
December 2004, the Board remanded the case to the RO for 
further development regarding the two claims on appeal.

The issue regarding the propriety of the noncompensable 
rating for bursitis/tendonitis of the right shoulder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran's lateral collateral ligament injury of the left 
knee is manifested by extension to 0 degrees and flexion 
limited to 135 degrees with no pain on motion, and mild 
crepitation during flexion after repetitive movements; and is 
not shown to be productive of recurrent subluxation, lateral 
instability, or malunion of the tibia/fibula.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
lateral collateral ligament injury of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2004).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in May 2001, June 2003, January 2005 and 
February 2005, and in the statement of the case and 
supplemental statement of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
For these reasons, to decide the appeal would not be 
prejudicial to the claimant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, to decide the appeal now would 
not be prejudicial.  The Board finds that VA has complied 
with the VCAA duties to notify and assist.

II.  Analysis of Left Knee Disability Claim
  
Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran including those 
contained in the July 2004 hearing transcript; available 
military records; and medical records, including private and 
VA medical records, including records of treatment and 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as in this case, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

As noted above, the Board has reviewed all of the evidence of 
record.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. See 38 
C.F.R. § 4.40 (2004).  Pain on movement, swelling, deformity 
or atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  See 38 C.F.R. §§ 4.45, 
4.59 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2002). It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is ankylosis at 
an angle between 20 and 45 degrees of flexion, a 50 percent 
rating evaluation is warranted. At an angle between 10 and 20 
degrees of flexion, a 40 percent rating evaluation is 
warranted, and where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  The Board notes that since Diagnostic Code 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004), 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004), a 10 percent rating is warranted for symptomatic 
removal of the semilunar cartilage.  This is the highest 
rating authorized under this diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2004).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, degenerative 
arthritis is assigned a 20 percent evaluation when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and is assigned a 10 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 30 percent evaluation 
when the disability results in marked knee or ankle 
disability. Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2004).

The RO has rated the left knee disability at a noncompensable 
rating under the diagnostic code for rating recurrent 
subluxation or lateral instability, and more recently, also 
under the diagnostic codes for rating limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.

During an April 2002 VA examination, the veteran reported 
complaints of occasional pain in the knees.  The examination 
report contains no findings relevant to the left knee, and a 
diagnosis of normal examination of the knee apparently refers 
to the right knee.

During an April 2005 VA examination, the veteran reported 
complaints of pain on the left knee after walking one-fourth 
mile and sometimes during exercising.  He reported that this 
flares up during cold or raining weather, during which time 
he only limits his exercises.  The veteran attends school 
full-time and does not work.  He is able to do all his 
activities of daily living.  He reported the following 
regarding the left knee.  He can stand ten to 15 minutes.  
The knee locks sometimes while he is sleeping and sometimes 
when swimming when he turns a certain way.  He does not use a 
brace or cane.  The knee does not swell and he does not take 
medication.  When he has pain, it lasts only several minutes.  
He has no period of incapacitation during a flare-up.

On examination of the left knee, there was no effusion, joint 
line tenderness, bump or mass behind the knee, or 
instability.  The patella was normal, and varus/valgus, 
anterior drawer and McMurray tests were negative.  On range 
of motion testing, flexion was from 0 to 135 degrees, with 
extension of 0 degrees, and no additional limitation of 
motion.  After repetitive movements, there was mild 
crepitation during flexion.  There was no pain on motion, 
incoordination, weakened movement, or fatigability.  X-ray 
examination of the knee was normal.  After examination, the 
report contains a diagnosis of residual left knee injury.

The demonstrated limitation of motion does not approximate 
that required for a compensable rating under Diagnostic Codes 
5260 or 5261.  Further, the veteran is not shown to have 
arthritis involvement of the left knee.  Therefore, a 
compensable evaluation for arthritis and painful motion under 
Diagnostic Code 5003, VAOPGCPREC 23-97, is not warranted.  

Also, the evidence does not show that the veteran's left knee 
disability is productive of recurrent subluxation or lateral 
instability.  On recent examination, there was no 
instability, and varus/valgus, anterior drawer and McMurray 
tests were negative.  Accordingly, a compensable rating for 
the left knee disability is not warranted under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  Based on the foregoing, a separate rating is 
not warranted for the left knee disability, for recurrent 
subluxation or lateral instability, under Diagnostic Code 
5257.

A higher rating is not available for the left knee disability 
under any other diagnostic code.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical evidence does not show 
that the veteran's left knee disability is productive of 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint.  Although the 
veteran reported that the knee locks sometimes, on 
examination such findings were made to show that the knee 
disability is productive of frequent episodes of locking.  
Further, there is no evidence of impairment of the tibia or 
fibula with malunion.  Thus, consideration under Diagnostic 
Codes 5258 and 5262 does not provide support for the 
veteran's claim.  

There is also no medical evidence showing that the veteran's 
left knee is productive of  ankylosis; removal of  semilunar 
cartilage; genu recurvatum.  Thus, consideration under 
Diagnostic Codes 5256, 5259, or 5263 does not provide support 
for the veteran's claim.

Lastly, in conjunction with application of Diagnostic Code's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  In this 
regard, the April 2005 VA examination report shows that the 
examiner found that flexion was from 0 to 135 degrees, with 
extension of 0 degrees, and no additional limitation of 
motion.  After repetitive movements, there was mild 
crepitation during flexion.  The examiner made findings that 
there was no pain on motion, no incoordination, no weakened 
movement, and no fatigability.

In light of the foregoing, the Board concludes that at this 
time there is not a medical and factual basis on which to 
conclude that there is functional loss due to pain in the 
veteran's left knee which is sufficient for a compensable 
rating for the left knee.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for lateral collateral ligament injury 
of the left knee is denied.




REMAND

The veteran is claiming an initial evaluation in excess of 
the noncompensable rating currently in effect for his 
service-connected right shoulder disability.  Before 
adjudicating the issue, a remand is necessary for the 
following reasons.

During a July 2004 Travel Board hearing before the 
undersigned, the veteran testified that the symptoms of his 
right shoulder disability included that it pops out of joint 
quite often, and that if moved a certain way it will pop out 
or feel like it is popping out of joint.

Subsequently in December 2004, the Board remanded the case to 
the RO via the Appeals Management Center, and ordered the RO 
to schedule the veteran for a VA examination of the veteran's 
right shoulder disability.  The Board specifically instructed 
that the examiner determine whether there is subluxation or 
dislocation of the right shoulder, and if so, determine (a) 
the frequency of episodes and the point at which any guarding 
occurs; and (b) whether it is at least as likely as not (that 
is, a probability of 50 percent or better) that the 
subluxation or dislocation is related to the diagnosed 
capsulitis or otherwise to disease or injury in service.

However, review of the report of a subsequent April 2005 VA 
examination of the right shoulder reveals that the examiner 
did not address these matters regarding subluxation or 
dislocation.  Those remand instructions were not addressed at 
all.

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders." Accordingly, the case must be 
remanded to the RO for the RO to schedule an examination as 
outlined in the order below.  Stegall v. West, 11 Vet. App. 
268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal on this issue, in 
view of the holding of the Court in Stegall, the Board is of 
the opinion that it may not proceed with appellate review at 
this time.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:
 
1.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the service-connected right 
shoulder disability-right shoulder 
bursitis/tendonitis.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the right shoulder should be 
noted, as well as other pertinent 
findings.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  



The examiner is asked to render opinions 
as to: 

(i) whether there is subluxation or 
dislocation of the right shoulder, and if 
so, determine (a) the frequency of 
episodes and the point at which any 
guarding occurs; and (b) whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the subluxation or dislocation is related 
to the diagnosed capsulitis or otherwise 
to disease or injury in service.

(ii) whether there is any objective 
evidence of pain referable to the right 
shoulder, and 

(iii) whether pain could significantly 
limit functional ability during flare-ups 
or when the right shoulder is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, in particular, 
the opinion requested in section 1(i).  
If it does not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  The RO should then readjudicate the 
right shoulder claim.  If any such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the May 2005 supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


